DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 6/10/2021, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 63038452, filed 06/12/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 06/10/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a- As to claim 1, and similarly to the Written Opinion associated with the PCT application corresponding to this application, the structure of the polarization controller (the two arms and the two phase shifters) is not clear. Moreover, the arrangement of the two phase shifters in two stages with the respective splitters as shown in Fig. 1 B appears to be mandatory in order to achieve the polarization control (see Description ¶50­54). Therefore, the arrangement of the two phase shifters with the two 2x2 splitters in the two stage structure of Fig. 1 B is an essential feature to the definition of the invention and must be added to independent claim 1. 
In addition, and in order to perform the generation of any polarization (as disclosed in ¶ 52 for the configuration with two phase shifters), it is mandatory that the first and the second polarization orientations are orthogonal. Therefore, this is an essential feature and must be added to independent claim 1. This rejection could be alleviated by means of incorporating claims 4 and 7 into claim 1.

Similar issues appear to apply in the case of claim 8.

b- As to claim 12, the structure of the polarization controller (the two arms and the phase shifter) is not clear. Moreover, the arrangement of the phase shifter with the splitter as shown in Fig. 1 A is necessary in order to achieve the polarization control. Therefore, the arrangement of the phase shifter with the 2x2 splitter of Fig. 1 A is an essential feature to the definition of the invention and must be added to independent claim 1. In order to perform emission of light with different polarizations it is needed that the grating coupler couples the light from the first arm into a first beam having a first polarization orientation and the light from the second arm into a second beam having a second polarization orientation and that the first and second polarizations are orthogonal. Therefore, these features are essential features and must be added to independent claim 12.

Claims 2-7, 9-11 and 13-20 are similarly rejected by virtue of their dependence on claims 1, 8 and 12.

c- As to claim 2, which reads “… to couple reflected light having the first polarization orientation into the first arm and configured to couple the reflected light having the second polarization orientation into the second arm,31Attorney Docket No.: AUROP056 and wherein the optical mixer is configured to output an output signal in response to the reflected light and the second light”, the underlined clauses appear to present antecedence and/or clarity issues as it is not clear where the respective lights are reflected upon, with claim 5.
The same issue, i.e. the reflection source, appears to apply in the case of claim 9 and claim 12.
Claims 3-5, 10 and 13-20 are similarly rejected by virtue of their dependence on claims 2, 9 and 12.

d- As to claim 9, which reads “…to receive second light”, it is not clear to which light this light is second, since no “first light” has been defined in claim 9 or independent claim 8.
Claim 10 is similarly rejected by virtue of its dependence on claim 9.

7. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.--Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8. Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is directed toward the splitter providing the second light to the optical mixer. Claim 2 clearly claims the second light to be among “the plurality of light”, which claim 1 describe as provided by the “splitter”. Therefore Claim 3 isn't further limiting Claims 1 and 2, since the language doesn't appear to narrow further the structure of the claimed system, see MPEP 2111.04.
Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claims 1, 6-8 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Byrnes et al. (PGPUB No. 20200150241, cited by Applicants) in view of Zhang et al. (PGPUB 2019/0179064).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).
As to claims 1, 6-8, Byrnes teaches a light detection and ranging -LIDAR- system (Figs. 3-15, Abstract and ¶ 30 for ex.) comprising: a laser (302) that is configured to generate light (¶30-33 for ex.); a splitter (308) that is configured to split the light into a plurality of split lights (¶ 30-36 for ex.); a polarization controller (polarization rotator 344) configured to receive a first split light of the plurality of split lights; and a dual-polarization grating coupler (module 338/322) including a first port to receive light from the first arm and a second port configured to receive light from the second arm, wherein the dual-polarization grating coupler is configured to couple the light from the first port into a first beam having a first polarization orientation, and wherein the dual-polarization grating coupler is configured to couple the light from the second arm into a second beam with a second polarization orientation and (claim 7) wherein the second beam with the second polarization orientation is orthogonal to the first polarization orientation (since the ports are not claimed to be separate and distinct, ¶ 38 and the reference incorporated therein; two simultaneous polarization modes, TE and TM, are received and transmitted distinctly, i.e. first polarization orientation on first beam and second polarization orientation on second beam).
	Byrnes does not teach expressly the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm; (claim 6) wherein the first port of the dual-polarization grating coupler is optically coupled to the second phase shifter.  
	However, in a similar field of endeavor, Zhang teaches a phased array based Lidar system (Abstract and Figs. 1-14) wherein a polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Byrnes according to Zhang’s suggestions so that the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm; wherein the first port of the dual-polarization grating coupler is optically coupled to the second phase shifter, with the advantage taught by Zhang of flexibility and scalability of OPA in Lidar systems (¶ 2 for ex.)

As to claims 8, 11, Byrnes teaches an autonomous vehicle control system for an autonomous vehicle (Abstract and ¶ 28 for ex.), the system comprising: a light detection and ranging –LIDAR- processing engine (Figs. 3-15, Abstract and ¶ 30 for ex.); and 32Attorney Docket No.: AUROP056 an active polarization controlled coherent pixel array (322) coupled to the LIDAR processing engine (¶ 31-36), wherein pixels in the active polarization controlled coherent pixel array include: 
a polarization controller (polarization rotator 344); and 
a dual-polarization grating coupler (module 338/322) including a first port to receive light from the first arm and a second port configured to receive light from the second arm, wherein the dual-polarization grating coupler is configured to couple the light from the first port into a first beam having a first polarization orientation, and wherein the dual- polarization grating coupler is configured to couple the light from the second arm into a second beam with a second polarization orientation (since the ports are not claimed to be separate and distinct, ¶ 38 and the 
Byrnes does not teach expressly the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that can be controlled to set a phase of the first arm relative to the second arm; (claim 11) wherein the first port of the dual-polarization grating coupler is optically coupled to the second phase shifter.
	However, in a similar field of endeavor, Zhang teaches a phased array based Lidar system (Abstract and Figs. 1-14) wherein a polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm (Figs. 5-10).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Byrnes according to Zhang’s suggestions so that the polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that can be controlled to set a phase of the first arm relative to the second arm; wherein the first port of the dual-polarization grating coupler is optically coupled to the second phase shifter, with the advantage taught by Zhang of flexibility and scalability of OPA in Lidar systems (¶ 2 for ex.)

10- Claims 2-5, 9-10, 12-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Byrnes and Zhang in view of Swanson et al. (PGPUB 2017/0299697).

As to claims 12-13, Byrnes teaches a system for an autonomous vehicle (Abstract and ¶ 28 for ex.), the system comprising: a light detection and ranging –LIDAR- pixel  (Figs. 3-15, Abstract and ¶ 30-36 for ex.) including: 
a polarization controller (polarization rotator 344) configured to receive a first portion of split light (¶ 30-36); a grating coupler  (module 338/322) configured to output an output beam in response to receiving the first-light and the second-light; (Claim 13) wherein the grating coupler is a dual-polarization grating coupler configured to couple the first-light from the first arm into a first beam having a first polarization orientation, and wherein the dual-polarization grating coupler is configured to couple the second-light from the second arm into a second beam with a second polarization orientation orthogonal to the first polarization orientation (since the ports are not claimed to be separate and distinct, ¶ 38 and the reference incorporated therein; two simultaneous polarization modes, TE and TM, are received and transmitted distinctly, i.e. first polarization orientation on first beam and second polarization orientation on second beam).
Byrnes does not teach wherein the polarization controller includes a first arm and a second arm, and wherein a phase shifter of the polarization controller sets a phase of first-light propagating in the first arm relative to second-light propagating in the second arm; wherein the grating coupler is configured to receive a reflected beam of the output beam; and an optical mixer configured to output a beat signal in response to receiving a remaining portion of the split light and the reflected beam; one or more processors configured to control the phase shifter in 2-5, 9-10 and 14-20.
However, in a similar field of endeavor, Zhang teaches a phased array based Lidar system (Abstract and Figs. 1-14) wherein a polarization controller including a first arm and a second arm, wherein the first arm includes a first phase shifter and a second phase shifter that are configured to be controlled to set a phase of light that passes through the first arm relative to the second arm (Figs. 5-10).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Byrnes according to Zhang’s suggestions so that the polarization controller includes a first arm and a second arm, and wherein a phase shifter of the polarization controller sets a phase of first-light propagating in the first arm relative to second-light propagating in the second arm, with the advantage of flexibility and scalability of OPA in Lidar systems.
The combination of Byrnes and Zhang still does not teach expressly wherein the grating coupler is configured to receive a reflected beam of the output beam; and an optical mixer configured to output a beat signal in response to receiving a remaining portion of the split light and the reflected beam; one or more processors configured to control the phase shifter in response to receiving the beat signal from the pixel; and a control system configured to control the autonomous vehicle in response to the beat signal, even though the system would have required a feedback module to process the reflected signals from the external targets/obstacles.
For ex., Swanson teaches such a feedback system (Abstract and Figs. 1-39) wherein, in Figs. 2-7 for ex. reflected signals are Probe/Sample and from a reference are combined, using the o combiner(s)), i.e. optical mixer, with reference signals from the 90/10 splitter to provide combined signals, i.e. beat signals, to be processed by a processor (TIA/ADC DAC-DSP).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Byrnes and Zhang according to Swanson’s suggestions so that the grating coupler is configured to receive a reflected beam of the output beam; and an optical mixer configured to output a beat signal in response to receiving a remaining portion of the split light and the reflected beam; one or more processors configured to control the phase shifter in response to receiving the beat signal from the pixel; and a control system configured to control the autonomous vehicle in response to the beat signal, even though the system would have required a feedback module to process the reflected signals from the external targets/obstacles, with the advantage taught by Swanson of simplifying an integrated Lidar system (¶ 7 for ex.).

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886